Citation Nr: 1722180	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an abdominal aortic aneurysm.

3.  Entitlement to service connection for kidney stones.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1963 and from June 1967 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2013, the Veteran was afforded a videoconference hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The Board most recently remanded the Veteran's claim in November 2014 for further development and readjudication.  The requested development on remand for the Veteran's claims for entitlement to service connection for a low back disability and an abdominal aortic aneurysm has been accomplished.  As discussed further below, the Board's directives for the Veteran's claim for service connection for kidney stones have not been substantially completed, and remand is again required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current low back disability is causally related to, or aggravated by, an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran's current abdominal aortic aneurysm is causally related to, or aggravated by, an event, injury, or disease in service.


CONCLUSION OF LAW

1.  The criteria for service connection for a low back disability have not been met.  §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an abdominal aortic aneurysm have not been met.  §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide.  Ideally, the notice should be provided to the Veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its duty to notify.  Prior to the rating decision in question, VA notified the Veteran of the information and evidence necessary to establish his claim.  See September 2008 VCAA letter.  This letter explained the evidence needed to substantiate claims for service connection as well as the legal criteria for such benefits.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence. 

As such, the Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  VA has obtained available service treatment records (STRs) and pertinent post-service medical records.  The Veteran gave testimony at a videoconference hearing in August 2013.  

VA examinations were obtained in September 2011 and February 2015.  The Board determined that the September 2011 VA examination was inadequate and remanded the case to the AOJ in November 2014 for an addendum opinion regarding the Veteran's lower back as well as a VA examination to determine the nature and etiology of the Veteran's kidney stones and abdominal aortic aneurysm.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As discussed further below, the Board's November 2014 remand directives for the Veteran's claim for service connection for kidney stones have not been substantially completed, and remand of this issue is required.  See Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Board finds the February 2015 VA addendum opinion for the Veteran's lower back and the February 2015 VA examination for his abdominal aortic aneurysm adequate because the examiners considered the relevant history of the Veteran's disabilities, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl, 21 Vet. App. at 123-24.  Therefore, the Board finds that the Veteran has been afforded VA examinations for these claims adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

All known and available records have been obtained and associated with the Veteran's electronic record, and the Veteran and his representative have not contended otherwise.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Low Back Disability

It is not in dispute that the Veteran has a current low back disability.  What must be resolved is whether the current disability is etiologically related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  

There is no competent, credible evidence that the Veteran's low back disability is related directly to an event or injury in service.  With the exception of two notations of complaints of low back pain, which resolved after a short period of time, the Veteran's STRs are silent are silent for any complaints, treatment, or diagnoses related to a low back disability.  See May 1969 STR (Veteran reports low back pain and is diagnosed with nonspecific urethritis, which resolved two weeks later); see also April 1982 STR (Veteran reports low back pain while installing electrical box and is diagnosed with an acute muscle strain, right lower thoracic paraspinamusclar, and prescribed rest, heat and massage).  The Board therefore finds the two reported instances of low back pain in service to be acute and transitory.

Furthermore, while in service, the Veteran had over 15 annual examinations, all of which were silent for any complaints of low back pain and indicated that the Veteran had a normal spine.  See October 1962 Annual Examination, 1966-1983 Annual Examinations.  Although the Veteran reported that he had swollen and painful joints during a May 1986 separation examination, he also indicated that he did not have recurrent back pain.  The Board finds this probative evidence weighing against his claim for service connection.

Therefore, the earliest clinical record of chronic low back pain is a January 2008 private treatment record, over 20 years after separation from service.  See January 2008 Private Treatment Note.  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, review of the electronic record reveals that the first mention of degenerative changes in the Veteran's spine, an indicator of arthritis, is not until July 2008.  Therefore, the Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.

In support of his claim, the Veteran submitted a September 2009 letter from private physician Dr. J. R.  The physician states that there is a "medical probability" that the Veteran's low back disability is related to his prior in-service duties, which required vigorous physical training requirements and extensive lifting of heavy equipment.  However, the Board finds this opinion to be of little probative value because the physician does not address the Veteran's occupation as an organic farmer and does not indicate that he reviewed the Veteran's service treatment records or other medical records.  See June 2008 Private Inpatient Report.

A February 2015 VA addendum opinion is also negative medical evidence weighing against the Veteran's claim.  The examiner concluded that it is less likely than not that the Veteran's low back disability was incurred in or aggravated by service.  In support of his contention, the examiner stated that the Veteran's complaint of low back pain in March 1968 was a sexually transmitted disease that resolved with treatment and would not cause permanent spine problems.  The examiner also indicated that the Veteran's complaint of back pain in April 1982 was an acute strain and the Veteran had normal range of motion; therefore, such an incident is very unlikely to be associated with the Veteran's later back disability.  In addition, the examiner reported that the Veteran was engaged in farming, boot making, and stone cutting, which are unusual activity choices for someone experiencing chronic back pain.  See also June 2008 Private Inpatient Report.

In making its determination, the Board has also considered the Veteran's own statements, made in support of his claim.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a low back disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and expertise necessary to opine as to the medical etiology of his current disability.

Furthermore, it is important to point out that the Board does not find that the Veteran's lay statements of in-service onset lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Board finds that the Veteran's statements have minimal probative value because they directly contradict the other lay evidence of record, in which the Veteran stated that his low back pain began in November 2008.  See January 2008 Private Treatment Record.

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative and competent medical evidence does not demonstrate the presence of a chronic back disability in service, as explained above.  The Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a low back disability, is denied.  See 38 U.S.C.A §5107.

Abdominal Aortic Aneurysm

The Veteran also contends that service connection is warranted for an abdominal aortic aneurysm.  

However, the evidence of record does not suggest that the Veteran's abdominal aortic aneurysm arose in or was related to service.  The Veteran experienced abdominal pain on several occasions while in service.  In each instance, the Veteran was diagnosed with a virus, which eventually resolved.  See e.g., November 1971 STR (diagnosed with gastroenteritis); April 1983 STR (diagnosed with viral enteritis).  Therefore, the Board finds that these complaints of abdominal pain to be acute and transitory in nature.  

As such, the Veteran's condition was not diagnosed until February 2008, over 20 years after his separation from service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the Veteran's claim.  See Maxson, 230 F.3d at 1333.

The Board has fully considered the Veteran's lay contentions.  In support of his claim, the Veteran contends that his abdominal aortic aneurysm was caused by years of smoking and drinking while in service.  See March 2009 Notice of Disagreement; August 2013 Hearing Transcript.  However, for a claim filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, service connection for the Veteran's abdominal aortic aneurysm cannot be granted on this basis.  Furthermore, the Board notes that any disability caused by alcohol abuse cannot be service-connected even if the alcohol abuse commenced during military service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  As such, service connection is barred for the Veteran's abdominal aortic aneurysm resulting from such use.

Furthermore, a February 2015 VA addendum opinion is additional negative medical evidence weighing against the Veteran's claim.  The examiner stated that it was less likely than not that the Veteran's abdominal aortic aneurysm occurred in service.  The examiner explained that the Veteran's complaints of abdominal pain in service were common temporary human ailments.  The examiner also indicated that the Veteran has several risk factors for an aneurysm, including hypertension, hyperlipidemia, and an extensive smoking history.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an abdominal aortic aneurysm.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for an abdominal aortic aneurysm is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for an abdominal aortic aneurysm is denied.




REMAND

The November 2014 Board remand directed that the Veteran be afforded a VA examination to determine the nature and etiology of his kidney stones.  The requested examination was performed in February 2015; however, the Board finds the examination inadequate.  In making her determination, the examiner relied on a single instance in April 2008 in which the Veteran denied a history of kidney stones.  The Board finds this to be an inadequate rationale because it fails to take into consideration the Veteran's in-service complaint of bleeding while urinating and diagnosis of chronic prostatitis while in service.  See July 1976 STRs.  Therefore, an addendum opinion addressing the nature and etiology of the Veteran's kidney stones is necessary.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a VA addendum opinion which addresses the questions asked in the prior remand. 

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the February 2015 examiner, or another qualified medical professional if that examiner is unavailable.  The Veteran's electronic record must be reviewed, including statements made (i) during the February 2015 VA Examination; and (ii) during the August 2013 Board video conference hearing.  

Based upon the record, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed kidney stones, are related to the Veteran's service, or are otherwise related to a disease, event, or injury in service.

The examiner must provide a complete rationale for all medical opinions provided.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner should also consider the Veteran's in-service treatment by a urologist, to include a diagnosis of chronic prostatitis, instances of urethritis, and bleeding while urinating. 

2.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the issue of service connection for kidney stones in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


